Exhibit 10.1 FIRST AMENDMENT TO LEASE Lessor: The Castine Group Lessee: Viveve, Inc. Premises: 150-154 Commercial Street, Sunnyvale, CA THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into this 15th day of January, 2015 between The Castine Group, a California corporation (“ Lessor ”) and Viveve, Inc., a Delaware corporation (“ Lessee ”), in connection with that certain Standard Industrial/Commercial Multi-Lessee Lease – Gross (the “ Lease ”) dated, for reference purposes, January 25, 2012 for the above described Premises. In the event of any inconsistency between the terms of the Lease and the terms of this Amendment, the terms of this Amendment shall control. 1.
